Citation Nr: 1637429	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for spinal stenosis and degenerative disc disease, to include as secondary to the service-connected disability of a right foot disability, manifested by metatarsalgia, hammer toes, and hallux valgus, and if so, whether service connection is warranted.  

2.  Entitlement to a compensable disability rating for bilateral hearing loss.  

3.  Entitlement to a compensable disability rating for scars of the bilateral feet as secondary to the service-connected right and left foot disabilities, manifested by metatarsalgia, hammer toes, and hallux valgus.  

4.  Entitlement to a disability rating in excess of 20 percent for a left foot disability, manifested by metatarsalgia, hammer toes, and hallux valgus.  

5.  Entitlement to a disability rating in excess of 30 percent for a right foot disability, manifested by metatarsalgia, hammer toes, and hallux valgus.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

The TDIU claim has been raised by the Veteran and record during the pendency of this appeal in the February 2014 VA form 9.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  

The issue of entitlement to a TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2004, the RO denied service connection for lumbar strain, finding that the medical evidence did not show that low back pain was related to the service-connected left and right foot disabilities and there was no evidence showing a chronic disability which occurred in or was caused by military service.

2.  The evidence added to the record since the February 2004 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for spinal stenosis and degenerative disc disease, to include as secondary to the service-connected disability of right foot disability, manifested by metatarsalgia, hammer toes, and hallux valgus.  

3.  Resolving all doubt in favor of the Veteran, his current spinal stenosis and degenerative disc disease originated during his active service.

4.  The probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran has had, at worst, Level III hearing in the right ear and Level II hearing in the left ear.  

5.  The probative evidence of record demonstrates that the Veteran's scars of the bilateral feet are productive of barely visible linear scars across the third and fourth toes proximal interphalangeal joints, measuring 0.75 centimeter (cm) in length; there is no evidence of any scar that is deep and nonlinear, superficial and nonlinear, superficial and unstable, a scar that is superficial and painful, or a scar causing limitation of function of the affected part.  

6.  The probative evidence of record demonstrates that the Veteran's left foot disability, is productive of metatarsalgia, hammer toes involving only one toe, hallux valgus, and degenerative joint disease of the foot.  

7.  The probative evidence of record demonstrates that the Veteran's right foot disability, is productive of metatarsalgia, hammer toes involving two toes, hallux valgus, and degenerative joint disease of the foot.  


CONCLUSIONS OF LAW

1.  The February 2004 RO decision that denied service connection for a lumbar strain is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of service connection for spinal stenosis and degenerative disc disease, to include as secondary to the service-connected disability of right foot disability, manifested by metatarsalgia, hammer toes, and hallux valgus.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for the establishment of service connection for spinal stenosis and degenerative disc disease are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).

5.  The criteria for a compensable rating for scars of the bilateral feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.118, DCs 7801-7805 (2015).  

6.  The criteria for a disability rating of 30 percent for a left foot disability, manifested by metatarsalgia, hammer toes, and hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5279, 5280, 5282 and 5284 (2015).  

7.  The criteria for a separate 10 percent disability rating for degenerative joint disease of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003 (2015).  

8.  The criteria for a disability rating in excess of 30 percent for a right foot disability, manifested by metatarsalgia, hammer toes, and hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5279, 5280, 5282 and 5284 (2015).  

9.  The criteria for a separate 10 percent disability rating for degenerative joint disease of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by a November 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private and VA medical records, military treatment facility records, VA examinations and statements from the Veteran and his representative.  

The November 2012 VA examinations reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria for the Veteran's feet, scars and hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

1.  New and Material Evidence

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for lumbar strain in a February 2004 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The February 2004 rating decision denied the claim for service connection for lumbar strain, because the medical evidence did not show that low back pain was related to the service-connected left and right foot disabilities and there was no evidence showing a chronic disability which occurred in or was caused by military service.  

The Board finds that the newly received evidence after the February 2004 rating decision is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of a June 2016 VA medical record with an opinion by an orthopedic surgeon.  In light of the STRs which demonstrate treatment for back pain and a diagnosis of spasms in April 1975 during his active service and his current treatment and diagnosis of a back disability, this new evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for spinal stenosis and degenerative disc disease, to include as secondary to the service-connected disability of right foot disability, manifested by metatarsalgia, hammer toes, and hallux valgus.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).  Therefore, this claim is reopened.  

2.  Service Connection  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's spinal stenosis and degenerative disc disease, was incurred during his active service.  

The probative medical evidence of record reflects that the Veteran has been diagnosed with a current low back disability, including spinal stenosis and degenerative disc disease.  See December 2011 VA examination.  Service treatment records (STRs) reflect treatment for back pain and a diagnosis of spasms in April 1975.  The December 2011 VA examiner opined that it was less likely than not that his spinal stenosis was caused by or the result of his service-connected right or left foot disabilities.  In May 2012 VA addendum opinion, the examiner found it was less likely as not that Veteran's current back condition was the result of the one episode of low back strain noted in April 1975 during active service.  In so finding, the VA examiner relied on the Veteran's reported history of a back injury in 1977 in an earlier treatment report, although there is no medical evidence of treatment for any back injury in 1977.  In a June 2016 VA orthopedic surgery note, VA orthopedic surgeon noted the Veteran's history of a back injury during his active service and found that was likely that he had a disc herniation at that time, and there was no MRI to confirm this.  The surgeon also found that the disc herniation could have accelerated the progression of his lumbar degenerative stenosis and some portion of his current symptoms could be attributed to that injury.  Taken together, the medical opinions of record place the evidence in relative equipoise.  

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates his current spinal stenosis and degenerative disc disease had its onset during his active service.  Accordingly, service connection for spinal stenosis and degenerative disc disease is warranted.  38 C.F.R. §§ 3.102, 3.303, (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

3.  Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2015).

Effective June 10, 1999, pertinent regulatory changes were made to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In a November 2012 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
85
95
LEFT
25
35
65
75
75

The average puretone threshold was 67.5 decibels for the right ear and 62.5 decibels for the left ear.  Maryland CNC speech recognition scores were 88 percent for the right ear and 96 percent for the left ear.  The tympanometry tests results revealed normal findings in both ears.  The Veteran was diagnosed with sensorineural hearing loss in both ears.  He reported that the functional impact of his hearing loss included difficulty trying to understand other people and phone conversations and having to ask others to speak up or repeat themselves.  

Applying the findings from the VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of  Level III hearing in the right ear at worst and Level II hearing in the left ear at worst.  An application of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields a noncompensable (0 percent) disability rating for the Veteran's bilateral hearing loss in considering his hearing levels at worst throughout the duration of the appeal.  See 38 C.F.R. § 4.85.  Therefore, according to the applicable rating standards, the Veteran still only meets the criteria for a noncompensable (0 percent) disability rating.  The Board finds that, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown based on the applicable audiometric findings of record at any time and that regulation is not applicable.  

Because the law provides specific requirements in terms of puretone threshold averages and speech discrimination test results for each percentage rating, the assignment of a disability rating higher than 0 percent is not appropriate at any time during the appeal period.  The VA examination audiological test results clearly fall within the parameters for a noncompensable, 0 percent, rating but no more for the Veteran's bilateral hearing loss.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2014).  

While the Board empathizes with the Veteran's impairment, and does not dispute the fact that he has a bilateral hearing loss disability, the Board must conclude, based on the results of mandatory auditory tests and the mechanical application of relevant regulations by which the Board is bound, that the level of his disability does not rise to a rating higher than a noncompensable rating (0 percent) at any time in the appeal period.  See 38 C.F.R. § 4.85(b)-Veteran; see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than noncompensably (0 percent) disabling, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for a compensable disability rating for bilateral hearing loss at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.  


B.  Scars of the Bilateral Feet

The Veteran's scars of the bilateral feet are assigned a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.118, DC 7805 (2015).  

DC 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Where there is evidence of such a scar area or areas exceeding 6 square inches (39 sq. cm.), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent evaluation for area or areas exceeding 144 square inches (929 sq. cm.) is assignable.  38 C.F.R. § 4.118, DC 7801 (2015).  

Note (1) to DC 7801 defines a deep scar which is one associated with underlying soft tissue damage.  Id.  

Note (2) to DC 7801 provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck.  Id.  

Under DC 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Under Note (1) to DC 7802, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

Under DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate DC.  38 C.F.R. § 4.118.  

The probative medical evidence of record, including specifically the November 2012 VA examination, demonstrates that the Veteran's scars of the bilateral feet are, at worst, productive of barely visible linear scars across the third and fourth toes proximal interphalangeal joints, measuring 0.75 cm in length.  There is no evidence of any scar that is deep and nonlinear, superficial and nonlinear, superficial and unstable, a scar that is superficial and painful, or a scar causing limitation of function of the affected part.  

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding his current symptoms and the effects on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  However, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, characterization of the scars and the severity of symptoms.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Therefore, the probative evidence of record reflects that the Veteran's scars of the bilateral feet more nearly approximate the noncompensable disability rating currently assigned under DC 7805.  38 C.F.R. § 4.118.  

Accordingly, the Board concludes that the Veteran's scars of the bilateral feet do not warrant an initial compensable disability rating at any time throughout the duration of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

C.  Right and Left Foot Disabilities 

The Veteran's left foot disability is assigned a 20 percent disability rating under 38 C.F.R. § 4.71a, DC 5284 (2015).  His right foot disability is assigned a 30 percent disability under 38 C.F.R. § 4.71a, DC 5284.  

Under DC 5279, a maximum 10 percent rating is assigned for metatarsalgia, anterior (Morton's disease), unilateral or bilateral.  38 C.F.R. § 4.71a.  

Under DC 5280, a maximum 10 percent rating is assigned for unilateral hallux valgus when the condition is post-operative with resection of metatarsal head or when the condition is severe, if equivalent to amputation of the great toe.  Id.  

Under DC 5282, a noncompensable (0 percent) rating is assigned for hammertoe of the single toes.  A 10 percent rating is warranted for hammertoe of all toes, unilateral, without claw foot.  Id.  

DC 5284 provides ratings for other foot injuries and assigns a 10 percent rating for moderate foot injuries.  38 C.F.R. § 4.71a, DC 5284.  Moderately severe foot injuries are rated as 20 percent disabling.  Id.  A maximum schedular evaluation of 30 percent is assigned for severe foot injuries.  Id.  It is noted that with actual loss of use of the foot, a 40 percent rating is to be assigned.  Id.

The probative evidence of record, including VA medical records and the November 2012 VA examination, demonstrates that the Veteran's left foot disability is, at worst, productive of metatarsalgia, hammer toes involving only one toe, hallux valgus, and degenerative joint disease of the foot.  In addition, this evidence also demonstrates that the Veteran's right foot disability is, at worst, productive of metatarsalgia, hammer toes involving two toes, hallux valgus, and degenerative joint disease of the foot.  The medical evidence of record does not demonstrate any findings or indication of loss of use of the foot.  In the November 2012 VA examination, the examiner changed the Veteran's diagnosis to residuals of foot injury, noting that this diagnosis was a progression of the prior established diagnoses for the reason that a March 2011 radiograph study demonstrated evidence of minimal degenerative changes of the tarsal bones in each foot.  Therefore, the examiner indicated degenerative joint disease in both feet was also related to the current service-connected left and right foot disabilities.  

Accordingly, both the left and right foot disabilities warrant a 30 percent disability rating under DC 5284 for severe foot injuries and a separate 10 percent disability ratings under DC 5003 for degenerative joint disease, though no higher.  38 C.F.R. § 4.71a.  In this case, although individual 10 ratings may be assigned for the left foot and right foot under DCs 5279, 5280 and 5282 instead of the assignment of one disability rating under DC 5284, these separate ratings would not be greater than the 30 percent disability ratings currently assigned under DC 5284.  Id.  Moreover, while DC 5282 provides that a 10 percent disability rating may be assigned for hammer toe if hammer toe is present in all toes, the probative medical evidence of record does not demonstrate the presence of hammer toes in all the toes in the left foot or right foot.  Id.  In addition, a higher disability rating, in excess of 30 percent for either the left foot or right foot is not warranted as there is no evidence indicating there is any loss of use of either foot.  

The assignment of these disability ratings takes into account 38 C.F.R. § 4.40, 4.45, 4.59, and the Board finds that the evidence more nearly approximates the criteria of 30 percent disability ratings for the left foot and the right foot under DC 5284 and separate 10 percent ratings under DC 5003 for degenerative joint disease and is consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board also has considered other potentially applicable DCs, however, as there is no evidence of pes planus (flatfoot), weak foot, claw foot, hallux rigidus or malunion or nonunion of the tarsal or metatarsal bones, DCs 5276, 5277, 5278, 5281 and 5283 do not apply in this case.  

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding his current symptoms and the effects on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  However, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, current findings of the left and right foot disabilities and the severity of symptoms.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the probative evidence of record reflects that the Veteran's left foot disability more nearly approximates a higher 30 percent disability rating, though no greater, under DC 5284 and his right foot disability more nearly approximates the 30 percent disability rating currently assigned under DC 5284.  38 C.F.R. § 4.71a.  The probative evidence of record also demonstrates that separate 10 percent disability ratings under DC 5003 are warranted for degenerative joint disease in each the left foot and right foot.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Extraschedular and Other Considerations

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's hearing loss, scars of the bilateral feet, left foot disability and right foot disability are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected hearing loss, scars of the bilateral feet, left foot disability and right foot disability such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as a TDIU claim has been raised during the pendency of this appeal and is addressed in the remand below, further discussion of entitlement to TDIU is not required.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

New and material evidence having been received, the claim of service connection for spinal stenosis and degenerative disc disease is reopened.  

Service connection for spinal stenosis and degenerative disc disease is granted.  

A compensable rating for bilateral hearing loss is denied.

A compensable disability rating for scars of the bilateral feet as secondary to the service-connected right and left foot disabilities, manifested by metatarsalgia, hammer toes, and hallux valgus, is denied.

A 30 percent disability rating for a left foot disability, manifested by metatarsalgia, hammer toes, and hallux valgus, is granted, subject to the regulations applicable to the payment of monetary benefits.  

A separate 10 percent disability rating for left foot degenerative joint disease is granted, subject to the regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 30 percent for a right foot disability, manifested by metatarsalgia, hammer toes, and hallux valgus, is denied.  

A separate 10 percent disability rating for right foot degenerative joint disease is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

With respect to the Veteran's claim for a TDIU, given that the outcome of this claim is pending the assignment of a disability rating for the spinal stenosis and degenerative disc disease for which service connection was granted in this decision, it is not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

2.  Issue VCAA notice regarding entitlement to TDIU.

3.  Then readjudicate the claim for entitlement to TDIU in light of this and all other additional evidence.  

The adjudication of the claim of TDIU requires consideration that service connection is now in effect for the Veteran's spinal stenosis and degenerative disc disease.  The AOJ should also specifically consider the June 2016 VA orthopedic surgery report, indicating the Veteran was unemployable due to his back condition.  

If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


